DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 11/30/2020.
Claims 1, 8, 12, 13, and 20 have been amended.
Claims 1 – 20 are pending for consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 6/01/2020 and 6/01/2020 have been received and considered.


Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 12, 13, and 20 have been fully considered but they are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph. Recitations of “the prediction system” in the receiving and obtaining steps of claim 13 lacks proper antecedent basis in view of amendment to the claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, 12 –20 are rejected under 35 U.S.C. 103 as being unpatentable over Gulin (US 2019/0164084) (hereafter Gulin), in view of Bhuiyan et al. (US 2015/0106494) (hereafter Bhuiyan), and in view of Kempf (US 2019/0058709) (here after Kempf).

Regarding claim 1 Gulin teaches: A computer-implemented method comprising: receiving, from a requester by a root server of a prediction system, a query specifying a token corresponding to a search parameter, (Examiner note: root server is met by the master server; a token comprising search parameters is met by a set of features obtained from the search engine server) (Gulin, in Para. [0147] discloses “the master server 510 may receive a set of training objects and/or a set of testing objects and/or a set of features from a frontend search engine server”) the query being a request for the prediction system (Examiner note: predicted/user actions are associated with real world entities (e.g. docs, people, things etc., p.2, ll. 2-3, p.6, ll. 1-2); prediction system is a tree-based hierarchy with root and multiple leaf servers (p.2, ll. 4-6, p.14, ll.6-8), which is met by the decision tree based MLA (Machine Learning Algorithm) built (i.e. trained) of a plurality of training objects (i.e. real world docs, events etc.)) (Gulin, in Para. [0016] discloses “In order for the decision trees based MLA to work, it needs to be "built" or trained using a training set of objects containing a large plurality of training objects (such as documents, events, or the like) the query being a request for the prediction system to compute user actions that are most likely to co-occur in documents with the search parameter, each document comprising data representing actions performed by a single respective user during a particular time perio (Examiner note: as noted above the user action parameters are met by the training object parameters generated according the predefined timeline (order); co-occurrence of the actions in the documents is met by co-occurrence of the training objects with relevant parameters in the ordered object list) (Gulin, in Para. [0307] discloses “the generating being executed based on: targets of only those training objects that occur before the given training object in the ordered list of training objects; and at least one prediction quality approximation parameter of the given training object generated during the previous iteration of the training of the previous decision tree” Gulin, in Para. [0280] discloses “an MLA function f(x) for a given training object x depends not only on targets of training objects which precede the given training object in the "timeline" (order) and got into the same leaf as the given training object in the current tree, but also on the approximations (i.e. predictions) for this training object x made by preceding decision trees.”);
Gulin fails to explicitly teach: obtaining, by the root server from an authorization server, one or more predicted action types that the requester is permitted to obtain from the prediction system; 
Bhuiyan, from the analogous technical field teaches: obtaining, by the root server from an authorization server, one or more predicted action types that the requester is permitted to obtain from the prediction system (Examiner note: permission to access the prediction system is met by enabling to use the prediction model by identification of domain name) (Bhuiyan, in Para. [0083] discloses “A prediction model can enable identification of complete NSSFs (within the certainty guarantees of the prediction model) for interactions that have yet to occur. It can also enable the probabilistic identification of intended uses for domain names (e.g., using the predicted NSSF) before the intended uses occur. This can allow proactive or preemptive measures to prevent intended misuse of a domain name.”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, in view of the teaching of Bhuiyan which discloses a procedure of an access enabling to the prediction model in order to higher security of the operations in the system (Bhuiyan, [0083]).
Gulin further teaches: obtaining, by the root server, a plurality of predicted actions that each co-occur in at least one document with the search parameter, including: providing, by the root server, the token to each of a plurality of leaf servers, searching, by each leaf server (Gulin, in Para. [0044] discloses “for each leaf, the MLA takes target values (correct answers) of training objects which got into that leaf and calculates an average of the correct predictions for those targets.” Gulin, in Para. [0138] discloses “the functions may be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors”), documents assigned to the leaf server that have the search parameter corresponding to the token to determine one or more actions that co-occur with the search parameter in the documents having the search parameter, (Examiner note: actions co-occurred in the documents are met by training objects occurred in the ordered list) (Gulin, in Para. [0303] discloses “1304-organizing the set of training objects into an ordered list of training objects, the ordered list of training objects is organized such that for each given training object in the ordered list of training objects there is at least one of: (i) a preceding training object that occurs before the given training object and (ii) a subsequent training object that occurs after the given training object”), and  action types for the requester (Examiner note: filtering from the plurality actions is met by selecting of the plurality of ordered object lists) (Gulin, in Para. [0272] discloses “the method 1200 further comprises selecting the given one of the plurality of ordered lists of training objects.”);
Gulin as modified fails to explicitly teach: and providing, to the requester in response to the query, one or more predicted actions having one of the permitted action types.
Kempf from the analogous technical field teaches: and providing, to the requester in response to the query, one or more predicted actions having one of the permitted action types. (Kempf, in Para. [0008] discloses “the claimed apparatus may include a communications network interconnecting the plurality of leaf servers” Kempf, in Para. [0087] discloses “The Service contract type method authorize() is implemented by returning the authorization token” Kempf, in Para. [0048] discloses “an example embodiment of the present invention may involve a permission-based or private blockchain arrangement, where only verified and authorized data center nodes or agents are allowed to access the modify the blockchain”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan, in view of the teaching of Kempf which discloses management of a plurality of leaf servers operating permission-based with different documents in order to improve accuracy and quality of the predictive service in the system (Kempf, [0008, 0048, 0087]).

Regarding claim 2 Gulin as modified teaches: The method of claim 1, wherein obtaining, by the root server, the plurality of predicted actions that each co-occur in at least one document with the search parameter (Examiner note: as noted above the user action parameters are met by the training object parameters generated according the predefined timeline (order); co-occurrence of the actions in the documents is met by co-occurrence of the training objects with relevant parameters in the ordered object list) (Gulin, in Para. [0307] discloses “the generating being executed based on: targets of only those training objects that occur before the given training object in the ordered list of training objects; and at least one prediction quality approximation parameter of the given training object generated during the previous iteration of the training of the previous decision tree”
Gulin as modified fails to explicitly teach: is performed at least partially concurrently with obtaining, from the authorization server, the one or more permitted action types for the requester.
Kempf from the analogous technical field teaches: is performed at least partially concurrently with obtaining, from the authorization server, the one or more permitted action types for the requester.
Kemp, in Para. [0040] discloses “the leaf servers 204-1 to 204-K may also provide access to enrollment, identity/authentication, service authorization, and higher level services” Kempf, in Para. [0048] discloses “an example embodiment of the present invention may involve a permission-based or private blockchain arrangement, where only verified and authorized data center nodes or agents are allowed to access the modify the blockchain”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan, in view of the teaching of Kempf which discloses data processing comprising authorization service in order to improve security of tranactions (Kemp, [0040, 0048])

Regarding claim 3 Gulin as modified, fails to explicitly teach: The method of claim 1, wherein obtaining, by the root server from an authorization server, one or more permitted action types for the requester comprises: maintaining, by the authorization server, a mapping between requester identifiers and permitted action types; and obtaining the one or more permitted action types by using a requester identifier for the requester as input to the mapping.
Kempf from the analogous technical field teaches: The method of claim 1, wherein obtaining, by the root server from an authorization server (Kempf, in Para. [0118] discloses “each data center may be configured to handle incoming service requests from a plurality of tenants served within a serving area”), one or more permitted action types for the requester comprises: maintaining, by the authorization server, a mapping between requester identifiers and permitted action types; and obtaining the one or more permitted action types by using a requester identifier for the requester (Kempf, in Para. [0047] discloses “a tenant's contract may comprise a number of Solidity contract objects whose mapping to the actual storage may be varied (and dependent upon) how a blockchain structure is organized.” Kempf, in Para. [0080] discloses “nulling out the hash mapping for the account identifier, returning the remaining credit to the tenant's external account, and deleting the contract by calling the Service kill( )method; thereby effectively removing the tenant from the system. It should be noted that depending on the services for which the tenant is authorized, some cleanup action(s) and/or processes might be required”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan, in view of the teaching of Kempf which discloses server operations comprising mapping of required objects in order to improve efficiency of the network management by the servers  (Kempf, [0047, 0080, 0118]).

Regarding claim 4 Gulin as modified, fails to explicitly teach: The method of claim 3, wherein the mapping is further based on a query stream identifier that distinguishes different applications of the predicted actions for the same requester.
Kempf from the analogous technical field teaches: The method of claim 3, wherein the mapping is further based on a query stream identifier that distinguishes different applications of the predicted actions for the same requester (Kempf, in Para. [0056] discloses “advertising other servers, then update the SRV record with its name and add a record containing its name to address mapping.” Kempf, in Para. [0105] discloses “Depending on the actual implementation, appropriate "downstream" interfaces (I/F) 912 and/or "upstream" I/Fs 914 may be provided for effectuating a network fabric operative to connect with other leaf servers, chain servers, storage devices, data center shell servers, operator policy management nodes, as well as other remote data centers, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan, in view of the teaching of Kempf which discloses server (SRV) records comprising address mapping dependent on actual interface stream in order to improve efficiency of the network management in the system (Kempf, [0056, 0105]).

Regarding claim 5 Gulin as modified, fails to explicitly teach: The method of claim 1, further comprising: receiving, from a second requester by the root server, a second query specifying a requested action type; obtaining, by the root server from the authorization server, one or more permitted action types for the second requester; determining, by the root server, that the requested action type is not among the one or more permitted action types; and in response, declining to return predicted actions in response to the second query.
Kempf from the analogous technical field teaches: The method of claim 1, further comprising: receiving, from a second requester by the root server, a second query specifying a requested action type (Examiner note: It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary) (Kempf, in Para. [0086] discloses “a Service contract may be defined as the root type for a tenant management contract”); obtaining, by the root server from the authorization server, one or more permitted action types for the second requester; determining, by the root server, that the requested action type is not among the one or more permitted action types; and in response, declining to return predicted actions in response to the second query (Examiner note: as noted above, operations of a root server are met by the cloud-based data center) (Kempf, in Para. [0035] discloses “Skilled artisans will recognize that the example cloud-based data center network environment 100 may comprise one or more data centers 108 disposed in an cloud operator network 106 that may be configured to offer a variety of resources and services to multiple tenants (i.e., multi-tenancy) pursuant to suitable service level agreements, service management contracts” Kempf, in Para. [0087] discloses “The Service contract type method authorize() is implemented by returning the authorization token” Kempf, in Para. [0010] discloses “The results from the chain servers determine whether the tenant request is granted or denied.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan, in view of the teaching of Kempf which discloses authorized data operations of the cloud-based data center (i.e. root server) within a network in response to the action requests in order to improve data management in the system (Kempf, [0010, 0035, 0087]).

Regarding claim 6 Gulin as modified, fails to explicitly teach: The method of claim 1, further comprising: receiving, from a second requester by the root server, a second query specifying a requested action type; obtaining, by the root server from the authorization server, an indication that the second requester has no permitted action types; and in response, declining to return predicted actions in response to the second query.
Kempf from the analogous technical field teaches: The method of claim 1, further comprising: receiving, from a second requester by the root server, a second query specifying a requested action type; obtaining, by the root server from the authorization server (Kempf, in Para. [0035] discloses “Skilled artisans will recognize that the example cloud-based data center network environment 100 may comprise one or more data centers 108 disposed in an cloud operator network 106 that may be configured to offer a variety of resources and services to multiple tenants (i.e., multi-tenancy) pursuant to suitable service level agreements, service management contracts” Kempf, in Para. [0087] discloses “The Service contract type method authorize() is implemented by returning the authorization token”), an indication that the second requester has no permitted action types; and in response, declining to return predicted actions in response to the second query (Kempf, in Para. [0114] discloses “this virtual switch may enforce network isolation between the VNEs 560A-R that by policy are not permitted to communicate with each other” Kempf, in Para. [0010] discloses “The results from the chain servers determine whether the tenant request is granted or denied.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan, in view of the teaching of Kempf which discloses authorized data operations of the cloud-based data center (i.e. root server) within a network granting or denying indicated operation in order to improve data management in the system (Kempf, [0035, 0087, 0114]).

Regarding claim 7 Gulin as modified, fails to explicitly teach: The method of claim 1, further comprising: receiving, from a second requester by the root server, a second query specifying a second token corresponding to a second search parameter; obtaining, by the root server from the authorization server, one or more permitted search tokens for the second requester; determining, by the root server, that the second token is not a permitted search token for the second requester; and in response, declining to return predicted actions in response to the second query.
Kempf from the analogous technical field teaches: The method of claim 1, further comprising: receiving, from a second requester by the root server, a second query specifying a second token corresponding to a second search parameter; obtaining, by the root server from the authorization server, one or more permitted search tokens for the second requester (Kempf, in Para. [0039] discloses “policy enforcement agents or modules executing at one or more leaf nodes or servers provide access to tenants with respect to various resources/services (e.g., compute, storage, networking, and the like) in a query-based mechanism with the chain servers to determine a tenant's credit availability and obtain authorization for the tenant to utilize resources/services.” Kempf, in Para. [0087] discloses “The Service contract type method authorize() is implemented by returning the authorization token”); determining, by the root server, that the second token is not a permitted search token for the second requester (Kempf, in Para. [0114] discloses “this virtual switch may enforce network isolation between the VNEs 560A-R that by policy are not permitted to communicate with each other”); and in response, declining to return predicted actions in response to the second query (Kempf, in Para. [0010] discloses “The results from the chain servers determine whether the tenant request is granted or denied.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan, in view of the teaching of Kempf which discloses authorized data operations of the cloud-based data center (i.e. root server) to be granted or denied in order to improve data management and operation authentication in the system (Kempf, [0010, 0039, 0087, 0114]).

Regarding claim 8 Gulin as modified, teaches: The method of claim 1, further comprising: receiving, by the root server, a second query; (Gulin, in Para. [0146] discloses “in the context of crawling webpages and/or processing a search query, a data exchange may occur as a result of the master server 510 overseeing the training of machine-learning models by the networked computing environment”)
Gulin as modified, fails to explicitly teach: determining, by the root server, that an entry in an authorization cache corresponding to a requester of the second query is and in response, obtaining, by the root server, one or more permitted action types for the requester of the second query from the authorization cache instead of from the authorization server.
Kempf from the analogous technical field teaches: determining, by the root server, that an entry in an authorization cache corresponding to a requester of the second query is valid; and in response, obtaining, by the root server, one or more permitted action types for the requester of the second query from the authorization cache instead of from the authorization server (Kempf, in Para. [0105] discloses “A chain server operating as a blockchain miner, e.g., as a node authorized to validate transactions, adding validated transactions to the blocks being built, broadcasting the completed blocks to other chain servers” Kempf, in Para. [0059] discloses “opening the blockchain ledger in its attached storage and performing any caching or other actions necessary to initialize its access to the blockchain”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan, in view of the teaching of Kempf which discloses caching the authorized validated transaction in order to improve efficiency of the data and transaction management in the system (Kempf, [0059, 0105]).

Regarding claim 12 Gulin as modified, teaches: The method of claim 1, wherein the one or more predicted actions returned to the requester include a first predicted action having a first action type and a second predicted action having a second action type, wherein the first predicted action and the second predicted action occur in a same (Gulin, in Para. [0222] discloses “each of the training objects (the first training object 1122, the second training object 1114, the third training object 1126, the fourth training object 1128, the fifth training object 1130 and the sixth training object 1132) may include a pair of a search query and a document, as well as the associated label (the label being indicative of how relevant the document is to the search query)”.),
Gulin as modified fails to explicitly teach: and further comprising: receiving a second query specifying the same token from a second requester; determining that the first action type is not a permitted action type for the second requester and determining that the second action type is a permitted action type for the second requester; and in response, providing only the second action type to the second requester
Kempf from the analogous technical field teaches: and further comprising: receiving a second query specifying the same token from a second requester (Kempf, in Para. [0118] discloses “each data center may be configured to handle incoming service requests from a plurality of tenants served within a serving area.” Kempf, in Para. [0087] discloses “The Service contract type method authorize() is implemented by returning the authorization token”); determining that the first action type is not a permitted action type for the second requester and determining that the second action type is a permitted action type for the second requester; and in response, providing only the second action type to the second requester (Kempf, in Para. [0048] discloses “Regardless of a specific blockchain implementation, an example embodiment of the present invention may involve a permission-based or private blockchain arrangement, where only verified and authorized data center nodes or agents are allowed to access the modify the blockchain” Kempf, in Para. [0105] discloses “depending on the context, interfaces selected from interfaces 912, 914 may sometimes be referred to as a first interface, a second interface, and the like.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan, in view of the teaching of Kempf which discloses permission-based operations of a plurality of tenants (requesters) in order to improve security of the operations within the network (Kempf, [0048, 0087, 0105, 0118]).


Regarding claim 13, claim 13 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 13 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 13 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 15 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 3. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 13 discloses a system that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 13 discloses a system that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 13 discloses a system that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 discloses a medium that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gulin (US 2019/0164084 A1) (hereafter Gulin), in view of Bhuiyan et al. (US 2015/0106494) (hereafter Bhuiyan), in view of Kempf (US 2019/0058709 A1) (here after Kempf), and in view of Nozhchev et al. (US 2019/0319839 A1) (hereafter Nozhchev).


Regarding claim 9 Gulin, as modified, teaches: The method of claim 8, wherein determining, by the root server, that the entry in the authorization cache corresponding to a requester of the second query is valid (Kempf, in Para. [0105] discloses “A chain server operating as a blockchain miner, e.g., as a node authorized to validate transactions, adding validated transactions to the blocks being built, broadcasting the completed blocks to other chain servers” Kempf, in Para. [0059] discloses “opening the blockchain ledger in its attached storage and performing any caching or other actions necessary to initialize its access to the blockchain”), 
Gulin, as modified, fails to explicitly teach: comprises determining that the entry is not older than a threshold age.
Nozhchev from the analogous technical field teaches: comprises determining that the entry is not older than a threshold age (Nozhchev, in Para. [0078] discloses “batch processing may be performed in response to determining that a new model for a newly identified configuration is needed, to determining that a model has reached a threshold age” Nozhchev, in Para. [0090] discloses “The processor 612 of the illustrated example includes a local memory 613 (e.g., a cache)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan and Kempf, in view of the teaching of Nozhchev which discloses usage of the recently updated (not older than a predefined threshold age) authorized data stored in the local memory (cache) in order to improve security of the authorization process by the system server (Nozhchev, [0078. 0090]).

Regarding claim 10 Gulin, as modified, teaches: The method of claim 8, wherein determining, by the root server, that the entry in the authorization cache corresponding to a requester of the second query is valid (Kempf, in Para. [0105] discloses “A chain server operating as a blockchain miner, e.g., as a node authorized to validate transactions, adding validated transactions to the blocks being built, broadcasting the completed blocks to other chain servers” Kempf, in Para. [0059] discloses “opening the blockchain ledger in its attached storage and performing any caching or other actions necessary to initialize its access to the blockchain”), 
Gulin, as modified, fails to explicitly teach: comprises determining that fewer than a sampling the entry is not older than a threshold age.
Nozhchev from the analogous technical field teaches: comprises determining that fewer than a sampling the entry is not older than a threshold age (Nozhchev, in Para. [0078] discloses “batch processing may be performed in response to determining that a new model for a newly identified configuration is needed, to determining that a model has reached a threshold age, to determining that a threshold amount of new telemetry data has been received, to determining that a time has elapsed, to determining that a trigger time has arrived, etc.” Nozhchev, in Para. [0090] discloses “The processor 612 of the illustrated example includes a local memory 613 (e.g., a cache)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan and Kempf, in view of the teaching of Nozhchev which discloses usage of the recently updated (not older than a predefined threshold age and within a predefined sampling parameters) authorized data stored in the local memory (cache) in order to improve security of the authorization process by the system server (Nozhchev, [0078. 0090]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gulin (US 2019/0164084 A1) (hereafter Gulin), in view of Bhuiyan et al. (US 2015/0106494) (hereafter Bhuiyan), in view of Kempf (US 2019/0058709 A1) (here after Kempf), and in view of Herz et al. (US 2009/0254971 A1) (hereafter Herz).

Gulin, as modified, fails to explicitly teach: The method of claim 1, further comprising: obtaining, by the root server for the requester, a requester-specific privacy threshold; and filtering, from the plurality of predicted actions, any actions having a respective user count that does not satisfy the requester-specific privacy threshold.
Herz from the analogous technical field teaches: The method of claim 1, further comprising: obtaining, by the root server for the requester (Herz, in Para. [0026] discloses “The system of Secure Data Interchange (SDI) provides a trusted server containing a large database of information that is owned by its providers”), a requester-specific privacy threshold; and filtering, from the plurality of predicted actions (Herz, in Para. [0516] discloses “Location Enhanced Information Architecture (LEIA), provides a basic framework for this type of multiple-device data collection and delivery network environment.” Herz, in Para. [0516] discloses “LEIA could use its ability to predict informational needs”), any actions having a respective user count that does not satisfy the requester-specific privacy threshold (Herz, in Para. [0513] discloses “computes a randomized data entry as agent 4, based on a privacy threshold of epsilon=0.4 for an adversary with correct information about agent Z.” Herz, in Para. [0474] discloses “the more data present in the system then the more accuracy an agent can use to submit its own information, for the same privacy level epsilon” Herz, in Para. [0516] discloses “An agent provides randomized data and a privacy level eps to the database” Herz, in Para. [0601] discloses “Since most of the data will be stored in centralized databases, simple searches, queries, and data filters can be implemented by means of standard SQL commands.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulin, as modified by Bhuiyan and Kempf, in view of the teaching of Herz which discloses data management comprising data filtering based on predefined privacy threshold in order to better satisfy the user requests (Herz, [0026, 0474, 0513, 0516, 0601]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./Examiner, Art Unit 2431         

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431